Citation Nr: 1447389	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-24 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to bilateral hearing loss and/or tinnitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In February 2013 and July 2013, the Board remanded the case for additional development and it now returns for final appellate review.   

In December 2012, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that the RO originally adjudicated the claim on appeal as entitlement to service connection for depression.  However, the Board has recharacterized this issue as shown on the title page of this decision in light of the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  


FINDING OF FACT

At no time prior to, or during, the pendency of the claim has the Veteran had a current diagnosis of an acquired psychiatric disorder.       



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Where complete notice is not timely accomplished, an error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Moreover, none is found by the Board.  The Veteran was notified in a July 2009 letter, sent prior to the initial unfavorable decision issued in January 2010, and a February 2013 letter of the criteria for establishing service connection for depression, to include on a secondary basis, and his and VA's respective duties for obtaining evidence.  The letters also notified him of how VA determines disability ratings and effective dates if service connection is awarded in accordance with Dingess/Hartman, supra.  

While the February 2013 letter was issued after the initial January 2010 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the February 2013 letter was issued, the Veteran's claim was readjudicated in the April 2013 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

In compliance with its duty to assist, the AOJ associated the Veteran's service treatment records, VA outpatient treatment records, and private treatment records with the file.  A review of the file reveals that the most recent records associated with outpatient care are dated in April 2013.  The Veteran has not indicated that there are any outstanding treatment records associated with diagnosis and treatment of a psychiatric disorder. 

The AOJ also addressed the Veteran's assertions that in 1979, following his first period of service, he attempted to enlist in a different branch of service and was disqualified because of an ear infection.  While such may not be relevant to the issue of entitlement to service connection for an acquired psychiatric disorder, the AOJ attempted to locate and associate the claimed 1979 entrance examination report but was unable to obtain the report.  In April 2011, the AOJ informed the Veteran that it had not been able to obtain the report and offered him the opportunity to provide his own copies of the report.  He responded in April 2011, and reported that he did not have a copy of the report.  A formal finding of unavailability was made in February 2012.  The Veteran was informed of this finding in February 2012.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Moreover, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been requested or obtained.    

Additionally, in October 2013, the Board remanded the case in order to afford the Veteran a VA examination so as to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder.  Thereafter, in November 2013, the AOJ requested that the VA Medical Center closest to the Veteran schedule such examination.  It appears that the examination was scheduled for December 2013; however, in February 2014 correspondence, the AOJ acknowledged that the Veteran cancelled the appointment because he was traveling out of state, and requested that the Veteran report when he would be available, or if he had a temporary address where another examination could be performed.  He was informed that, if he did not respond to the letter in the next thirty days, the AOJ would move forward the adjudication of his claim.  No response was received and, in June 2014, the AOJ issued a supplemental statement of the case adjudicating the claim based on the record.    

In this regard, it is the burden of the Veteran to keep VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of VA to turn up heaven and earth to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  The Board also notes that "[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has apparently traveled out of state and has not provided VA with a current address.  Consequently, no further assistance is required and the Board will proceed on the record as it stands.

In February 2013, the Board remanded the case in order to provide the Veteran with VCAA notice regarding the information and evidence necessary to establish secondary service connection, which was accomplished later in February 2013, and to obtain updated VA treatment records, which was accomplished in April 2013.  Additionally, as indicated previously, in October 2013, the Board remanded the case in order to afford the Veteran a VA examination so as to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder; however, he canceled the examination and did not indicate when he would be available for the examination.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran was also afforded the opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in December 2012.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2013) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the December 2012 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's contentions that his acquired psychiatric disorder is related to his military service, or is caused or aggravated by his bilateral hearing loss and tinnitus, as well as the type and onset of symptoms.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised an alternative theory of entitlement and the possibility of outstanding VA treatment records, the Board remanded the case in February 2013 in order to provide such notice and obtain updated VA treatment records.  Moreover, in October 2013, the Board ordered that the Veteran be afforded a VA examination in order to determine the nature and etiology of his acquired psychiatric disorder.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran served as a U.S. Air Force medical technician with no overseas service.  He contended in his February 2009 claim that he served around patients "with Agent Orange and dead Air Force."  During a December 2012 Board hearing, the Veteran contended that he experienced feelings of depression during active service after his mother died and he then began abusing alcohol.  He also alleged, in the alternative, that his acquired psychiatric disorder is caused or aggravated by his bilateral hearing loss and/or tinnitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R. § 3.384, the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that, absent a diagnosis of a chronic disease as defined in 38 C.F.R. § 3.309(a), service connection may not be awarded based on continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As there is no evidence of a psychosis, service connection on the basis of continuity of symptoms is not available for the Veteran's claimed acquired psychiatric disorder.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records are silent for any symptoms, diagnoses, or treatment for depression or any psychiatric disorder.  In a March 1974 discharge physical examination, the Veteran denied any depression, excessive worry, and nervous trouble, and the examining physician noted no psychiatric abnormalities.  

In September 1989, a VA clinician noted that the Veteran requested and was admitted to a combined university/VA alcohol abuse research program that included group and individual education, counseling, therapy, and vocational rehabilitation.  The attending psychiatrist noted that the Veteran had previously received alcohol abuse treatment for only a few days in 1983 but had relapsed after a month.  The Veteran reported that at that time he abused alcohol because of unemployment and idleness.  The psychiatrist noted that his current request for treatment followed a conviction for driving while intoxicated and was trying to avoid fines and incarceration.  On examination at entry into the program, the psychiatrist noted no memory, concentration, cognition, or mood deficits.  Part of the program was a depression screening inventory test that showed symptoms in the "nonsignificant range."  The examiner noted that the Veteran exhibited "low investment in the testing."  Records of group and individual therapy are completely silent for symptoms of depression or any mention of events that occurred in service.  Upon completion of the program, the psychiatrist diagnosed only "alcohol dependence continued."  

The Veteran was hospitalized at a private facility in March 2008 and again in August 2008 for significant gastrointestinal and digestive system disorders.  Records of inpatient care are silent for any mental health symptoms.  

The RO received the Veteran's claim for service connection for depression in February 2009. 

In March 2009, a VA social worker noted that the Veteran completed three years of college study but was working as a church custodian and reported experiencing "down days" when he had to force himself to do things.  The social worker noted that he expressed "...fears of the unknown and he is still bothered by thoughts of plane crashes even though he has never seen one."  The Veteran denied any previous mental health treatment and any alcohol use in the past eleven years.  The social worker did not record the performance of any type of clinical mental health examination but diagnosed depressive disorder, not otherwise specified, and provided information to the Veteran on a depression management group therapy program.  In April 2009, the social worker made an appointment for the Veteran with a psychiatrist and referred the Veteran for treatment in a Depression Management Group.  The Veteran canceled the psychiatric appointment, and there is no record that the Veteran ever attended the therapy sessions or followed-up with any other mental health care.  

In August 2009, the Veteran's VA primary care physician noted a normal mental status.  In October 2009, a primary care physician noted the Veteran's reports that he was "feeling pretty good" with no reports or observations of depression.  
In an April 2010 primary care encounter, the Veteran denied any feelings of depression or lost interest in doing things.  

In January 2010, the RO denied service connection for depression.  The RO found that the Veteran was not diagnosed or treated for depression in service and that the current disorder was not shown to be related to any aspect of service.  

In a December 2012 Board hearing, the Veteran stated that he experienced feelings of sadness and lack of motivation at times that started when he was hospitalized in 2008.  He also acknowledged a history of alcohol abuse that started during military service and that his hearing loss and tinnitus contributed to his depressive symptoms.  The Veteran acknowledged that he was not currently receiving any mental health treatment and that the only medical assessment of his depression was by VA rehabilitation clinicians who attributed it to alcohol abuse. 

The Board concludes that service connection for an acquired psychiatric disorder, including depression, is not warranted on a direct or secondary basis because there is no competent and credible evidence of a currently diagnosed psychiatric disorder during, or prior to, the pendency of the claim.  

The Veteran is competent to report that he currently experiences feelings of sadness and lack of motivation.  However, a determination that these feelings are manifestations of a chronic psychiatric disorder requires medical training and experience that he does not possess.  

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

In this case, the Veteran reports warrant very low probative weight because they are inconsistent.  He has variously reported that his symptoms were in response to the death of his mother, unemployment, idleness, alcohol abuse, physical illness, and hearing disorders.  The Veteran is competent and credible to report that he was depressed after his mother died while he was in service.  However, he denied any symptoms on a discharge examination.  He did not experience a continuity of persistent symptoms since service as none were reported or noted after ceasing alcohol abuse, during the 2008 hospitalization, and during the 2010 primary care encounter when it would be reasonable that they be recorded if expressed or observed.  He later reported that clinicians told him the feelings of depression were caused by alcohol abuse that had resolved.  He also reported that he first experienced depression when hospitalized for significant digestive disorders.  At other times he referred to interactions with airmen who "had Agent Orange" or to handling remains of deceased airmen.  The Board may not find that the Veteran's reports of symptoms to be not credible solely because of the absence of entry in medical records, but the Board finds that the Veteran's inconsistent reporting and lack of follow-up for recommended care greatly diminishes the credibility of his symptom reports.  Additionally, medical records also show that the Veteran denied any symptoms or show an absence of medical awareness and observation of symptoms at times when they would likely be noted.  Moreover, all his contended causes for his symptoms other than his mother's death do not arise from any aspect of military service.  

The only diagnosis of a mental health disorder of record is that noted by a social worker in March 2009.  Generally, a licensed social worker can be assumed to have training and experience in the evaluation of mental health symptoms but at a level of expertise less than a psychiatrist or psychologist.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board finds that the social worker's diagnosis was not competent and warrants no probative weight because it was based solely on a recitation of the Veteran's expressed feelings and not on the basis of a through mental status examination, accurate review of the medical history, or clinical analysis.  The social worker was not aware of the pertinent factual premises because he did not mention any of the events or circumstances otherwise expressed by the Veteran as possible origins of his sad feelings but instead cited fear of the unknown and plane crashes.  The social worker simply listed depressive disorder as a diagnosis without an explanation, testing, or a detailed account of a mental health examination.  Moreover, the Veteran declined to follow-up with mental health treatment and subsequent encounters with his primary care physicians are silent for any continuing symptoms of depression.  Therefore, the Board finds that the Veteran does not have a competent diagnosis of a depression or other acquired psychiatric disorder and the first element of service connection is not met.  

In the October 2013 remand, the Board directed that the Veteran be examined by a psychiatrist or psychologist.  The Veteran cancelled the scheduled examination because of travel, but never responded to the AOJ with his availability to attend another examination.  When a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b).
Accordingly, the Board finds that any such evidence that may have been elicited in support of that claim has not been obtained because of the Veteran's inability or unwillingness to cooperate.  The duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence. Wood v. Derwinski, 1 Vet. App. 190 (1991).

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


